     Case:19-00462-MCF Doc#:52 Filed:02/11/21 Entered:02/11/21 11:53:51       Desc: Main
                               Document Page 1 of 1


1                         IN THE UNITED STATES BANKRUPTCY COURT FOR
                                    THE DISTRICT OF PUERTO RICO
2

3
      IN RE:                                      CASE NO. 19-06224-MCF13
4     JUAN CARLOS PRADO NICASIO                   Chapter 13

5
                      Debtor(s)                   ADVERSARY NUMBER: 19-00462-MCF
6
      JUAN CARLOS PRADO NICASIO
7                    Plaintiff(s)
      FERRETERIA MONTALVO, INC.
8
      MARILIN PRADO NICASIO
9
      DIONISIO BENITEZ RODRIGUEZ                     FILED & ENTERED ON FEB/11/2021
10
      JOSE CARRION MORALES
11
                     Defendant(s)
12

13
                                         ENTRY OF DEFAULT
14
           It appears from the record that the following defendant failed to plead
15
     or otherwise defend in this case as required by law.
16
               Name: MARILIN PRADO NICASIO
17

18
           Therefore, default is entered against the defendant as authorized by
19
     Federal Rule of Bankruptcy Procedure 7055.
20
           Plaintiff shall move for default judgment within twenty-one (21) days
21
     from entry of default.
22
           In San Juan, Puerto Rico, this 11 day of February, 2021.
23

24
                                              MARIA DE LOS ANGELES GONZALEZ, ESQ.
25                                                    Clerk of the Court

26
                                                    By: Marta Borrego
27                                                      Deputy Clerk

28

29   Date: February 11, 2021

30

31

32
